Citation Nr: 1819893	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  13-02 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a hernia.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a left knee disorder.

3.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a hernia, to include as secondary to a service connected disability.

5.  Entitlement to service connection for a left knee disorder, to include as secondary to a service connected disability.

6.  Entitlement to service connection for a right knee disorder, to include as secondary to a service connected disability.

7.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service connected disability.

8.  Entitlement to service connection for a cervical spine disorder, to include as secondary to a service connected disability.

9.  Entitlement to a compensable rating for a left foot disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from August 1988 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a hernia, a left knee disorder, a right knee disorder, a lumbar spine disorder, and a cervical spine disorder, and entitlement to a compensable rating for a left foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2005 rating decision, the Veteran's claim for service connection for a hernia was denied as the evidence failed to establish that his hernia was due to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the March 2005 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a hernia, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  In a September 2007 rating decision, the Veteran's request to reopen the claims for service connection for a left knee disorder and right knee disorder were denied as the evidence submitted was not new and material.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
4.  The evidence received since the September 2007 decision includes evidence that relates to an unestablished fact necessary to substantiate the claims for service connection for a left knee disorder and right knee disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claims.
CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying service connection for a hernia is final.  38 U.S.C. § 7105(c) (2000); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  New and material evidence has been received since the March 2005 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for a hernia.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  The September 2007 rating decision denying service connection for left and right knee disorders is final.  38 U.S.C. § 7105(c) (2004); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

4.  New and material evidence has been received since the September 2007 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral knee disorders.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Claims
	
Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claim of entitlement to service connection for a hernia was denied in March 2005.  The Veteran did not appeal the March 2005 rating decision, nor did he submit any new and material evidence within a year of the March 2005 rating decision.  See 38 C.F.R. §3.156(b).  The March 2005 rating decision thereby became final.

The Veteran's request to reopen the claims of entitlement to service connection for a left knee disorder and right knee disorder were denied in September 2007.  The Veteran did not appeal the September 2007 rating decision, nor did he submit any new and material evidence within a year of the September 2007 rating decision.  See 38 C.F.R. §3.156(b).  The September 2007 rating decision thereby became final.

At the time of the March 2005 and September 2007 rating decisions, the record consisted of the Veteran's service treatment records (STRs) and VA treatment records.

Evidence received since the March 2005 and September 2007 rating decisions includes private treatment records, additional VA treatment records, and the Veteran's testimony at the March 2016 Board hearing.  Specifically, the Veteran testified that he was told that his hernia and bilateral knees were secondary to his service-connected disabilities.  This evidence is presumed credible for the limited purposes of reopening the claim, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claims are reopened.

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error).


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for a hernia is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a left knee disorder is reopened.

New and material evidence has been presented, and the claim of entitlement to service connection for a right knee disorder is reopened.


REMAND

Regarding the Veteran's service connection claims for a hernia, a left knee disorder, a right knee disorder, a lumbar spine disorder, and a cervical spine disorder, the Veteran asserts that these are either due to his active service or are secondary to a service connected disability.  His STRs show that in March 1984, he complained of right knee pain.

At the March 2016 Board hearing, the Veteran testified that he was involved in a training accident during his active service, which resulted in his left knee disorder, right knee disorder, lumbar spine disorder, and cervical spine disorder.  He further testified that he was told by his physician that his hernia, left knee disorder, right knee disorder, and lumbar spine disorder were due to his service connected bilateral foot disability.  Finally, he testified that he was told by his physician that his hernia was due to his service connected bilateral foot disabilities, his lumbar spine disorder, and/or his bilateral knee disorders.

As such, a VA examination is necessary to adjudicate the service connection claims for a hernia, a left knee disorder, a right knee disorder, a lumbar spine disorder, and a cervical spine disorder.

Regarding the Veteran's increased rating claim for a left foot disability, he was last afforded a VA examination in March 2011. A DBQ was provided in May 2016 but several questions remain from that examination.  Specifically, the examination suggested that the Veteran had a meniscus condition, but provided no explanation, there was no indication of range of motion measurements after repetitive motion testing, and the examination suggested that the Veteran had ankylosis in his knee, despite significant range of motion shown.  As such, another VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The examiner should diagnose any current hernia, left knee disorder, right knee disorder, lumbar spine disorder, and/or cervical spine disorder.  The examiner should offer the following opinions:   

a.  Is it at least as likely as not (50 percent or greater probability) that any hernia, left knee disorder, right knee disorder, lumbar spine disorder, and/or cervical spine disorder either began during or was otherwise caused by the Veteran's active military service?  Why or why not?  

b.  Is it at least as likely as not (50 percent or greater) that any hernia, left knee disorder, right knee disorder, lumbar spine disorder, and/or cervical spine disorder was caused by a service connected disability (specifically by the Veteran's service connected bilateral foot disabilities)?  Why or why not?  

c.  Is it at least as likely as not (50 percent or greater) that any hernia, left knee disorder, right knee disorder, lumbar spine disorder, and/or cervical spine disorder was aggravated (made worse) by a service connected disability?  Why or why not?

If aggravation is found, the examiner should identify the baseline level of severity of the hernia left knee disorder, right knee disorder, lumbar spine disorder, and/or cervical spine disorder before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of any hernia, left knee disorder, right knee disorder, lumbar spine disorder, and/or cervical spine disorder.  38 C.F.R. § 3.310.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service connected left foot disability.

In so doing, the examiner should ensure to the extent possible, consistent with 38 C.F.R. § 4.59, that the examination report include the results of the Veteran's active and passive motion, in addition to the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  

The examiner should also clarify whether any meniscus condition is present and whether ankylosis is present in the left knee.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


